DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 where applicant claims “a traveling driver” this has not been described in the specification to allow one to determine what applicant is trying to claim.  Applicant has 
Regarding claim 11 where applicant claim having their system being able to have the “the processor determines the return time based on a voice conversation received through the microphone, a voice conversation during a call received through the communicator, or a text conversation received through the communicator.”  Applicant’s specification in paragraphs 285-291 to generally describe how they want to carry out the claimed subject matter but no specific are given.  Applicant fails to give enough written description to allow one to figure out what applicant is using or has invented as they omit how they converting the voice conversation in to tangible data that the robot can use to determine a schedule of an occupant.  For the purpose of compact prosecution this will be examined as best understood.  
The dependent claims 2-14 are also rejected for the same reasons as stated for the independent claim from which they depended from as they do not specifically point out what this limitation is.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1 where applicant claims having the robot “remove pollutants”, this is indefinite as the specification only describes that a separate apparatus/air purifier, removes air pollution and not the robot.  Hence it is not clear to what applicant is trying to claim with the term “pollutants”, for the purpose of compact prosecution it will be assumed that applicant means dust which is a form of air pollution/irritant and thus the robot removes this as it vacuums.  
Regarding claim 1 where applicant claims in line 6 to have “the cleaner”, it is unclear as to what applicant is trying to claim?  Is applicant trying to claim and additional device such as another cleaning device?  If so what is this device?  The claim directed to the artificial intelligence cleaner and so what is “the cleaner” if it is not the previously mentioned robot?  Is applicant trying to claim the robot floor cleaner and a separate air purifier?  For the purpose of compact prosecution it will be assumed that applicant is trying to claim only the robot.  
Regarding claim 11 where it is disclosed by applicant to have, “the processor determines the return time based on a voice conversation received through the microphone, a voice conversation during a call received through the communicator, or a text conversation received through the communicator.”  The claimed limitation is indefinite as it unclear if applicant wants all of the conditions to be met or if this is supposed to be “at least one of”.  For the purpose of compact prosecution is has been assumed to be “at least one of” as this make sense in light of the specification.  
The dependent claims 2-14 are also rejected for the same reasons as stated for the independent claim from which they depended from as they do not specifically point out what the indefinite claimed subject matter is.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 1-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlutskiy US PG Pub 2013/0206177 A1 in view of Angle et al., US PG Pub 2014/0207282 A1 (hereafter Angle).

Regarding claim 1 where it is disclosed by Burlutskiy to have a robotic cleaning device as shown in at least figure 2 where they label it “robotic cleaner”.  It is disclosed by Burlutskiy to have their system also include the features of, “An artificial intelligence robot cleaner [figure 2 shows a device labeled “robotic cleaner”] comprising: a traveling driver configured to allow the artificial intelligence robot cleaner to travel in an indoor space of a home [at least figures 2-8 where they show the robot and the map of the home and the robot cleaning the indoor area shown in the maps of the home.  Also described in paragraphs 22 to have smart cleaning which is read as being AI cleaning]; a cleaner configured to remove pollutants [paragraphs 8 and 57, where they describe their system picking up dust from the floor and thus removing particulate pollution which can be in the air]; a sensor configured to acquire data that is used to identify a plurality of members [paragraphs 23, 26-27 & 32-33 whereby the robot can recognize the user and the location of the user using sensors such as a camera]; and a processor configured to control the traveling driver and the cleaner so as to determine one or more subordinate spaces corresponding to each of the plurality of members among a plurality of subordinate spaces by using the data and a map of the indoor space [at least paragraphs 41-46 where the robot cleans the spaces based on the maps that it has created and if the space should be cleaned based on if the user is in the location.  Specifically in paragraphs 27 & 45 where the system determines that the space is not suitable for cleaning and this could be as a human is in the space watching TV as shown in at least figure 2]…”   
However it is not specifically disclosed by Burlutskiy to have their system also “…determine a return time of some or all of the plurality of members, determine a cleaning priority of the plurality of subordinate spaces based on the return time, and perform cleaning according to the cleaning priority.”  
Angle is directed to a robotic cleaning device which cleans the interior of a home and also can detect and plan around the occupancy of the humans whom live in the house.  The robotic device is able to receive information about the schedule of the humans via their portable devices and is able to plan a cleaning schedule and finishing time based on the return time of the human as described in at least paragraphs 45-47 and 111.  It is also disclosed by Angle in at least paragraph 53 to use AI to determine the schedule to clean by.   This is read upon by applicants claim to, “…determine a return time of some or all of the plurality of members [paragraphs 45-47 and 111, the system learns the departure and arrival time of the user (schedule of the user) to determine the cleaning schedule for the house and finish the cleaning for each different area based on the schedule of the occupants and to finish before each one arrives back home], determine a cleaning priority of the plurality of subordinate spaces based on the return time, and perform cleaning according to the cleaning priority [paragraphs 45-47 and 111 where the system learns the schedules of the occupants and determines when to clean which room to be finished with each different room based on the return time of the occupants].”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the 

Regarding claim 2 where all the limitations of claim 1 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraph 42 to have their system being able to set an order of the rooms to be cleaned based on the occupants schedule.  Whereby the order is set based when the room are unoccupied and thus the room which is empty first would be cleaned and then the next and so on until the house is cleaned based on occupancy and departure and arrival time of the said occupants.  This is read upon by applicants claim to, “the processor controls the robot cleaner to clean a first subordinate space of a first member first according to a preset cleaning priority and clean a second subordinate space of a second member after cleaning the first subordinate space.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 45, 47, 59, 78, 100-103, 105 & 114, to have their system being able to adjust and change the room being cleaned based on the occupants location in relation to the room and the robots cleaning status.  The robot can change the room being cleaned if the occupant comes home and move on to the next room to be cleaned, hence the predetermine room order is changed based on the location of the occupant.  This is read upon by applicants claim to, “when it is predicted that the second member returns to the home before the first member, the processor controls the robot cleaner to clean the second subordinate space of the second member first and clean the first subordinate space of the first member after cleaning the second subordinate space.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 4 where all the limitations of claim 3 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 45, 47, 59, 78, 100-103, 105 & 114, to have their system being able to adjust and change the room being cleaned based on the occupants location in relation to the room and the robots cleaning status.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 5 where all the limitations of claim 3 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 45, 47, 59, 78, 100-103, 105 & 114, to have their system being able to adjust and change the room being cleaned based on the occupants location in relation to the room and the robots cleaning status.  The robot can change the room being cleaned if the occupant comes home and move on to the next room to be cleaned, hence the predetermine room order is changed based on the location of 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 6 where all the limitations of claim 5 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least figures 4, 7, 11 and 21 where it shows the home has bedroom which have one or two user and then also living rooms which have many uses.  This is read upon by applicants claim to, “wherein the second subordinate space comprises a subordinate space of the second member, which is occupied by the second member alone, and the third subordinate space comprises a subordinate space of the second member, which is occupied together with other members.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both 

Regarding claim 7 where all the limitations of claim 2 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 42-45 to have their system also, “when it is predicted that the plurality of members do not return to the home before completely cleaning the indoor space, the processor controls the robot cleaner to perform the cleaning according to the preset cleaning priority.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 8 where all the limitations of claim 1 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 42-45 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 9 where all the limitations of claim 8 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 77, 79, 83, 90-91 and 100-102 to have their system also have a hub which connect all the devices together.  Where the Hub can communicate with the robot and all the sensors in the house.  The hub can also allow the robot to detect the occupants have returned via their cell phones connecting to the house WLAN by connecting to the WAP which are connected to the Hub.  This is read upon by applicants claim to, “a communicator configured to communicate with terminals of the plurality of members, wherein the processor receives the schedule information of the plurality of members and determines the return time by using the schedule information of the plurality of members.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 10 where all the limitations of claim 8 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 42 and 45-47 to have, “the processor acquires the return pattern of the plurality of members by using the data that is used to identify the plurality of members and determines the return time based on the return pattern.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 11 where all the limitations of claim 8 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraph 16 to have their system also, “a microphone configured to receive the conversation of the plurality of members; and a communicator configured to communicate with the plurality of members, wherein the processor determines the return time based on a voice conversation received through the microphone.”  Whereby the system can sense the users voice and detect that the user is home using the microphone on the robot.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 12 where all the limitations of claim 3 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 45, 47, 59, 78, 100-103, 105 & 114, to have their system being able to adjust and change the room being cleaned based on the occupants location in relation to the room and the robots cleaning status.  The robot can change the room being cleaned if the occupant comes home and move on to the next room to be cleaned, hence the predetermine room order is changed based on the location of the occupant.  This is read upon by applicants claim to, “when it is predicted that the second 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 13 where all the limitations of claim 3 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 45, 47, 59, 78, 100-103, 105 & 114, to have their system being able to adjust and change the room being cleaned based on the occupants location in relation to the room and the robots cleaning status.  The robot can change the room being cleaned if the occupant comes home and move on to the next room to be cleaned, hence the predetermine room order is changed based on the location of the occupant.  This is read upon by applicants claim to when, “it is predicted that the second member returns to the home before the first member, the robot cleaner enters the second subordinate space of the second member first, and when a member different from the second member exists in the second subordinate space, the second subordinate space is cleaned first.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  Where one would have looked to modify Burlutskiy by the teachings of Angle by the use of a well-known technique to improve a similar device in the same way.  Where in this instance the modification of Burlutskiy whom does not have their system planning the cleaning to be carried out when the house is empty of occupants which would allow the occupants to not be disturbed by the robot when they are home, as taught by Angle.  

Regarding claim 14 where all the limitations of claim 3 are disclosed by Burlutskiy and Angle as described above.  Where it is further disclosed by Angle in at least paragraphs 45, 47, 59, 78, 100-103, 105 & 114, to have their system being able to adjust and change the room being cleaned based on the occupants location in relation to the room and the robots cleaning status.  The robot can change the room being cleaned if the occupant comes home and move on to the next room to be cleaned, hence the predetermine room order is changed based on the location of the occupant.  This is read upon by applicants claim to when, “it is predicted that the second member returns to the home before the first member, the robot cleaner enters the second subordinate space of the second member first, and when the second member exists in the second subordinate space, a subordinate space different from the second subordinate space is cleaned first.”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burlutskiy by the teachings of Angle, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of the devices.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664